DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraphs 118 and 181) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6-8, 10-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talghader (US 2008/0217539) in view of Buchan et al. (US 2016/0097681).
	In regard to claim 1, Talghader discloses a microelectromechanical system, comprising:
(a) a quartz substrate configured to pass radiation from a first surface of the glass substrate through a second surface of the glass substrate (e.g., “… same interference phenomena that lead to high transmission can also be used to couple radiation into an absorbing layer in the resonant cavity … radiation on resonance will be strongly absorbed because it makes many passes through the absorber material … exemplary process for making thermal detector 22 ” in paragraphs 44 and 65);
(b) a lid comprising a surface (e.g., see “… second mirror structure 26 includes distributed Bragg reflector (DBR) structure 48 deposited on a substrate 50 …” in 
    PNG
    media_image1.png
    1165
    1736
    media_image1.png
    Greyscale
 and paragraph 67);
(c) spacers separating the lid and the substrate (e.g., see “… spacer(s) 52 are used to define a desired distance between the second mirror structure 26 and the sensor …” in Fig. 11 and paragraph 67);
(d) a cavity defined by the spacers, the surface of the lid, and the second surface of the substrate (e.g., “… spacer(s) 52 are used to define a desired distance between the second mirror structure 26 and the sensor. In most cases the spacing is used to help define an overall half-wavelength or multiple-of-a-half-wavelength optical resonant cavity …” in paragraph 67);
e.g., “… sensor structure 28 includes … an absorbing layer 36, … a TCR (sensor) layer 40 …” in paragraph 65);
(f) a reflector to direct the radiation to the absorber and positioned on the lid (e.g., “… second mirror structure 26 includes distributed Bragg reflector (DBR) structure 48 deposited on a substrate 50 …” in paragraph 67).
The system of Talghader lacks an explicit description that the substrate comprises glass and TFT circuitry electrically coupled to the pixel.  However, microbolometers are well known in the art (e.g., see “… by utilizing glass substrates in an LWIR camera module rather than silicon substrates, reductions in both size and cost can be achieved … thermal conductivity of glass (roughly 1 W/mK) is more than two orders of magnitude less than the thermal conductivity of silicon (roughly 149 W/mK). The increased thermal isolation between adjacent microbolometers formed on a glass substrate allows the overall sensitivity of the microbolometer array to be increased … each pixel 100 connected to one or more TFTs 120 … Each pixel 100 includes a sensor 140 such as a microbolometer, and a switch 105 in electrical communication with a switch control line 174 to allow addressing of that pixel 100. LWIR radiation 162 incident upon an active pixel 100 in which the switch 105 is closed will result in a pixel output on the connected output line 176 …” in paragraphs 47, 51, and 61 of Buchan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microbolometer (e.g., comprising “glass ” with “each pixel 100 connected to one or more TFTs” in order for “reductions in both size and cost” and “the overall sensitivity of the microbolometer array to be increased”) for the unspecified microbolometer of Talghader and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microbolometer (e.g., comprising a substrate including glass and TFT circuitry electrically coupled to the pixel) as the unspecified microbolometer of Talghader.
	In regard to claim 2 which is dependent on claim 1, while Talghader also discloses (paragraph 65) that “… Known semiconductor processing techniques and MEMS fabrication techniques can be used …”, the system of Talghader lacks an explicit description that the “Known semiconductor processing techniques and MEMS fabrication techniques” for the spacers include material from a sacrificial layer.  However, microbolometer fabrication techniques are well known in the art (e.g., see “… FIG. 8 shows an example of a flow diagram illustrating a manufacturing process for a microbolometer array including a pixel-level packaging process. The method 500 begins at a block 505 at which a plurality of micro bolometers are formed over an active matrix array, where each of the microbolometers are surrounded by sacrificial material. As discussed above, the active matrix array can be formed using a thin-film deposition process on a glass substrate, and the microbolometers can be formed over and in electrical communication with the active matrix array. The sacrificial material can be formed in at least two layers at different stages in the fabrication process, but can be removed by a single etch. The sacrificial material can overlie and surround at least a portion of the microbolometers, as discussed above …” in paragraph 91 of Buchan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microbolometer fabrication technique (e.g., comprising “plurality of micro bolometers are formed over an active matrix array, where each of the microbolometers are surrounded by sacrificial material”) for the unspecified microbolometer fabrication technique of Talghader and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microbolometer fabrication technique (e.g., comprising spacers that include material from a sacrificial layer) as the unspecified microbolometer fabrication technique of Talghader.
	In regard to claim 3 which is dependent on claim 1, Talghader also discloses that the reflector and absorber are separated by one quarter of the wavelength of the radiation (e.g., “… absorbing layer is placed at a maximum of the field intensity inside a high Finesse cavity… such optical cavities cause constructive interference on resonance within the optical cavity as opposed to destructive interference. This means that the optical cavity spacing between the mirror structures is approximately a multiple of a half wavelength of the resonant wavelength … Light at the resonant wavelength inside the optical cavity will form a standing wave with an intensity maximum in the center of the optical cavity (gap between mirror structures) …” in paragraphs 44, 45, and 51).
	In regard to claim 6 which is dependent on claim 1, Talghader also discloses a plurality of pixels in the cavity (e.g., “… optical cavity may include plural sensors …” in paragraph 16).
7 which is dependent on claim 1, Talghader also discloses that the reflector is positioned on a surface of the lid (e.g., “… second mirror structure 26 includes distributed Bragg reflector (DBR) structure 48 deposited on a substrate 50 …” in paragraph 67).
	In regard to claim 8 which is dependent on claim 1, Talghader also discloses that the reflector is the lid (e.g., “… Thermal detectors in accordance with the present invention can also be made tunable. This can be done in many ways with many types of micromechanical actuators, such as piezoelectric, electrostatic, and magnetic for example. An exemplary electrostatic based thermal detector 88 in accor­dance with the present invention is shown in FIG. 15 and is similar to the thermal detector 60 shown in FIG. 13. FIG. 16 shows a top view of detector 88 and FIG. 17 shows a top view of sensor structure 28. The process remains largely the same but would include extra steps for patterning actuators and supports for the top mirror …” in paragraph 73).
	In regard to claim 10, Talghader discloses a method of manufacturing a microelectromechanical system, comprising:
(a) providing a quartz substrate configured to pass radiation from a first surface of the substrate through a second surface of the substrate (e.g., “… same interference phenomena that lead to high transmission can also be used to couple radiation into an absorbing layer in the resonant cavity … radiation on resonance will be strongly absorbed because it makes many passes through the absorber material … exemplary process for making thermal detector 22 preferably begins with three substrates. Known semiconductor processing techniques and MEMS fabrication techniques can be used to manufacture thermal detectors in accordance with the present invention … other materials, such as germanium or quartz can be used as well depending on process and wavelength considerations … sensor structure 28 includes … substrate 42 …” in paragraphs 44 and 65);
e.g., “… sensor structure 28 includes … an absorbing layer 36, … a TCR (sensor) layer 40 …” in paragraph 65);
(c) attaching spacers to the second surface of the substrate (e.g., “… spacer(s) 52 are used to define a desired distance between the second mirror structure 26 and the sensor …” in paragraph 67);
(d) positioning a reflector on a lid, the reflector configured to direct the radiation to the absorber (e.g., see “… second mirror structure 26 includes distributed Bragg reflector (DBR) structure 48 deposited on a substrate 50 …” in Fig. 11 and paragraph 67); and
(e) attaching the lid to the spacers (e.g., see “… spacer(s) 52 can be bonded to the substrate 50 using any one of a number of semiconductor processes, for example, thin epoxy …” in Fig. 11 and paragraph 67).
The method of Talghader lacks an explicit description that the substrate comprises glass and TFT circuitry.  However, microbolometers are well known in the art (e.g., see “… by utilizing glass substrates in an LWIR camera module rather than silicon substrates, reductions in both size and cost can be achieved … thermal conductivity of glass (roughly 1 W/mK) is more than two orders of magnitude less than the thermal conductivity of silicon (roughly 149 W/mK). The increased thermal isolation between adjacent microbolometers formed on a glass substrate allows the overall sensitivity of the microbolometer array to be increased … each pixel 100 connected to one or more TFTs 120 … Each pixel 100 includes a sensor 140 such as a microbolometer, and a switch 105 in electrical communication with a switch control line 174 to allow addressing of that pixel 100. LWIR radiation 162 incident upon an active pixel 100 in which the switch 105 is closed will result in a pixel output on the connected output line 176 …” in paragraphs 47, 51, and 61 of Buchan et al.).  It should be when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microbolometer (e.g., comprising “glass substrates” with “each pixel 100 connected to one or more TFTs” in order for “reductions in both size and cost” and “the overall sensitivity of the microbolometer array to be increased”) for the unspecified microbolometer of Talghader and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microbolometer (e.g., comprising a substrate including glass and TFT circuitry) as the unspecified microbolometer of Talghader.
	In regard to claim 11 which is dependent on claim 10, Talghader also discloses forming a cavity defined by the spacers, the lid, and the second surface of the substrate (e.g., “… spacer(s) 52 are used to define a desired distance between the second mirror structure 26 and the sensor. In most cases the spacing is used to help define an overall half-wavelength or multiple-of-a-half-wavelength optical resonant cavity …” in paragraph 67).
	In regard to claim 12 which is dependent on claim 10, while Talghader also discloses (paragraph 65) that “… Known semiconductor processing techniques and MEMS fabrication techniques can be used …”, the method of Talghader lacks an explicit description that the “Known semiconductor processing techniques and MEMS fabrication techniques” comprises forming the spacers using material from a sacrificial layer.  However, microbolometer e.g., see “… FIG. 8 shows an example of a flow diagram illustrating a manufacturing process for a microbolometer array including a pixel-level packaging process. The method 500 begins at a block 505 at which a plurality of micro bolometers are formed over an active matrix array, where each of the microbolometers are surrounded by sacrificial material. As discussed above, the active matrix array can be formed using a thin-film deposition process on a glass substrate, and the microbolometers can be formed over and in electrical communication with the active matrix array. The sacrificial material can be formed in at least two layers at different stages in the fabrication process, but can be removed by a single etch. The sacrificial material can overlie and surround at least a portion of the microbolometers, as discussed above …” in paragraph 91 of Buchan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microbolometer fabrication technique (e.g., comprising “plurality of micro bolometers are formed over an active matrix array, where each of the microbolometers are surrounded by sacrificial material”) for the unspecified microbolometer fabrication technique of Talghader and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microbolometer fabrication technique (e.g., comprising spacers that include material from a sacrificial layer) as the unspecified microbolometer fabrication technique of Talghader.
13 which is dependent on claim 10, Talghader also discloses separating the reflector and absorber by one quarter of the wavelength of the radiation (e.g., “… absorbing layer is placed at a maximum of the field intensity inside a high Finesse cavity… such optical cavities cause constructive interference on resonance within the optical cavity as opposed to destructive interference. This means that the optical cavity spacing between the mirror structures is approximately a multiple of a half wavelength of the resonant wavelength … Light at the resonant wavelength inside the optical cavity will form a standing wave with an intensity maximum in the center of the optical cavity (gap between mirror structures) …” in paragraphs 44, 45, and 51).
	In regard to claim 16 which is dependent on claim 10, Talghader also discloses disposing a plurality of pixels on the second surface of the substrate (e.g., “… optical cavity may include plural sensors …” in paragraph 16).
	In regard to claim 17 which is dependent on claim 10, Talghader also discloses positioning the reflector on the lid (e.g., “… second mirror structure 26 includes distributed Bragg reflector (DBR) structure 48 deposited on a substrate 50 …” in paragraph 67).
	In regard to claim 18 which is dependent on claim 10, Talghader also discloses that the reflector is the lid (e.g., “… Thermal detectors in accordance with the present invention can also be made tunable. This can be done in many ways with many types of micromechanical actuators, such as piezoelectric, electrostatic, and magnetic for example. An exemplary electrostatic based thermal detector 88 in accor­dance with the present invention is shown in FIG. 15 and is similar to the thermal detector 60 shown in FIG. 13. FIG. 16 shows a top view of detector 88 and FIG. 17 shows a top view of sensor structure 28. The process remains largely the same but would include extra steps for patterning actuators and supports for the top mirror ….
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talghader in view of Buchan et al. as applied to claim(s) 1 and 10 above, and further in view of Talghader et al. (US 2008/0035846).
	In regard to claim 4 which is dependent on claim 1, while Talghader also discloses (paragraph 77) that “… Thermal detectors in accordance with the present invention can be used in chemical sensing devices, industrial process control devices, engine monitoring devices, effluent monitoring devices, environmental monitoring devices, temperature measurement devices, pressure measurement devices, explosives detection devices, imaging devices, medical monitoring devices, for example …”, the system of Talghader lacks an explicit description that the reflector comprises a plurality of reflectors, each corresponding to a respective pixel.  However, Talghader et al. teach that “… In these longer wavelength regions, there are significant applications for filters and detectors that can see only two or three broad bands. These devices are often called "two-color" or three-color" and they are often used for target identification and temperature measurement …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of reflectors as the reflector of Talghader, in order to perform “two-color” “temperature measurement”.
	In regard to claim 14 which is dependent on claim 10, while Talghader also discloses (paragraph 77) that “… Thermal detectors in accordance with the present invention can be used in chemical sensing devices, industrial process control devices, engine monitoring devices, effluent monitoring devices, environmental monitoring devices, temperature measurement devices, pressure measurement devices, explosives detection devices, imaging devices, medical monitoring devices, for example …”, the method of Talghader lacks an explicit description that positioning the reflector comprises positioning a plurality of reflectors, each corresponding to a  et al. teach that “… In these longer wavelength regions, there are significant applications for filters and detectors that can see only two or three broad bands. These devices are often called "two-color" or three-color" and they are often used for target identification and temperature measurement …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of reflectors as the reflector of Talghader, in order to perform “two-color” “temperature measurement”.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talghader in view of Buchan et al. as applied to claim(s) 1 and 10 above, and further in view of Mathyssek et al. (US 4,556,292).
	In regard to claim 5 which is dependent on claim 1, the system of Talghader lacks an explicit description that the substrate has a thickness in the range 50 to 200 µm.  However, quartz substrates are well known in the art (e.g., see “… commercially available fused quartz plate having a thickness of 100 µm …” in the sixth column 4 paragraph of Mathyssek et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional quartz substrate (e.g., “commercially available fused quartz plate having a thickness of 100 µm”) for the unspecified quartz substrate of Talghader and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art e.g., a 100 µm thick quartz substrate) as the unspecified quartz substrate of Talghader.
	In regard to claim 15 which is dependent on claim 10, the cited prior art is applied as in claim 5 above.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talghader in view of Buchan et al. as applied to claim(s) 1 and 10 above, and further in view of Swarovski (US 4,235,951).
	In regard to claim 9 which is dependent on claim 1, while Talghader also discloses (paragraph 46) that “… Any desired mirror structure, however, can be used for mirrors 16 and 18 …”, the system of Talghader lacks an explicit description that the reflector is inside the lid.  However, mirror structures are well known in the art (e.g., see “… Glass film 1 secured to supporting film 2 subsequently is provided with a reflective layer 3 … Reflective layer 3 may, if desired, be provided with a protective layer 4, which is usually a varnish coating …” in the seventh and eighth column 2 paragraphs of Swarovski).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional mirror structure (e.g., comprising reflective layer protected by two outer layers) for the unspecified mirror structure of Talghader and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in e.g., reflector is inside the lid) as the unspecified mirror structure of Talghader.
	In regard to claim 19 which is dependent on claim 10, while Talghader also discloses (paragraph 46) that “… Any desired mirror structure, however, can be used for mirrors 16 and 18 …”, the method of Talghader lacks an explicit description of positioning the reflector in the lid.  However, mirror structures are well known in the art (e.g., see “… Glass film 1 secured to supporting film 2 subsequently is provided with a reflective layer 3 … Reflective layer 3 may, if desired, be provided with a protective layer 4, which is usually a varnish coating …” in the seventh and eighth column 2 paragraphs of Swarovski).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional mirror structure (e.g., comprising reflective layer protected by two outer layers) for the unspecified mirror structure of Talghader and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional mirror structure (e.g., reflector is inside the lid) as the unspecified mirror structure of Talghader.
Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.
Applicant argues that none of Talghader, Buchan et al., or their combination teaches “a glass substrate configured to pass radiation from a first surface of the glass substrate through a second surface of the glass substrate” and “a pixel in the cavity, positioned on the second surface of the glass substrate” as required by claim 1.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As discussed on pg. 7 of the previous Office Action, the “system of Talghader lacks an explicit description that the substrate comprises glass and TFT circuitry electrically coupled to the pixel”.  However, Talghader teaches an “optical cavity” wherein “radiation on resonance will be strongly absorbed because it makes many passes through the absorber material” and thus the radiation also “makes many passes through” any structure (e.g., a portion of the substrate that has not been removed) supporting the “plural sensors” located within the “optical cavity” and wherein a “quartz” substrate or “other” substrates “can be used as well depending on process and wavelength considerations” (e.g., see “… same interference phenomena that lead to high transmission can also be used to couple radiation into an absorbing layer in the resonant cavity … radiation on resonance will be strongly absorbed because it makes many passes through the absorber material … exemplary process for making thermal detector 22 preferably begins with three substrates. ” in paragraphs 44 and 65 that were cited on pg. 5 of the previous Office Action and “… optical cavity may include plural sensors …” in paragraph 16 that was cited on pg. 9 of the previous Office Action).  In regard to “other” “process” and substrates for bolometers, paragraphs 47, 51, and 61 of Buchan et al. were cited (on pg. 7 of the previous Office Action) as a teaching known to one of ordinary skill that “… by utilizing glass substrates in an LWIR camera module rather than silicon substrates, reductions in both size and cost can be achieved … thermal conductivity of glass (roughly 1 W/mK) is more than two orders of magnitude less than the thermal conductivity of silicon (roughly 149 W/mK). The increased thermal isolation between adjacent microbolometers formed on a glass substrate allows the overall sensitivity of the microbolometer array to be increased … each pixel 100 connected to one or more TFTs 120 … Each pixel 100 includes a sensor 140 such as a microbolometer, and a switch 105 in electrical communication with a switch control line 174 to allow addressing of that pixel 100. LWIR radiation 162 incident upon an active pixel 100 in which the switch 105 is closed will result in a pixel output on the connected output line 176 …”.  Thus the combination of the cited prior art teaches or suggests “a glass substrate configured to pass radiation from a first surface of the glass substrate through a second surface of the glass substrate” and “a pixel in the cavity, positioned on the second surface of the glass substrate” as recited by claim 1.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884